Winslow, J.
Motions for rehearing are made in these cases upon the ground that interest should not have been allowed upon the interest moneys received by the treasurers from the date of the expiration of their respective terms of office, but only from the time of the commencement of these actions, or, at most, from the time when demand was made. The ground is taken that these demands *531of the state were in doubt and unliquidated, and consequently did not bear interest, and reliance is placed upon Marsh v. Fraser, 31 Wis. 149, and Shipman v. State, 44 Wis. 458. Both of the cases cited were for the recovery of claims strictly unliquidated and incapable of ascertainment by mere computation. Such is not the case here. It has already been held by tbe court, in these very cases, that the sums of interest on the public funds received by the treasurers from the banks became, when received, additions to the several funds, and belonged to the state; that the 'same were received by the treasurer by virtue of his office, and belonged thereto; and that the failure to deliver the same over to his successor in office was a breach of his official bond. These propositions are not now contended against. Under them it is difficult to see how the right of the state to recover interest from the time when the treasurer was bound to turn over the money to his successor can be successfully controverted. Certainly, it would be admitted, we think, that, if the main body of any of the state funds was not accounted for by the state treasurer at the time of the expiration of his term, interest would be recoverable thereon from the time he should, according to law and the terms of his bond, have paid it over. Under the decisions already made in these cases the interest moneys received stand on the same footing. They became at oncej when received.by the state treasurer, state money received by virtue of his office, and integral parts of the various funds which earned them. They were capable of exact ascertainment by computation. It was as much the treasurer’s duty to turn these amounts over to his successors as to turn over the principal of the funds, and consequently a failure to do so is equally a breach of his bond, and no demand was necessary. The previous decisions of this court seem to settle the question. Joint Sch. Dist. v. Lyford, 27 Wis. 506; School Dist. v. Dreutzer, 51 Wis. 153; *532Milwaukee Co. v. Pabst, 70 Wis. 357; Kewaunce Co. v. Knipfer, 37 Wis. 496. See, also, to the same effect, Monroe Co. v. Clark, 92 N. Y. 391; Murfree, Off. Bonds, § 326.
A note on the liability of public officers for interest collected on deposits of public funds is published with the case of State v. Walsen (17 Col. 170), in 15 L. R. A. 456. — Rep.
By the Court. — Motions denied.
Pinney, J., took no part.